Orckit Communications Reports 2009 Fourth Quarter and Year End Results TEL AVIV, Israel, February 10, 2010 Orckit Communications Ltd. (NasdaqGM: ORCT) today reported results for the fourth quarter and year ended December 31, 2009. Revenues in the fourth quarter of 2009 were $3.0 million compared to $1.5 million in the previous quarter ended September 30, 2009 and $6.8 million in the comparable quarter last year. Net loss for the quarter ended December 31, 2009 was $6.9 million, or $(0.41) per share, compared to $6.8 million, or $(0.41) per share, for the previous quarter ended September 30, 2009 and $7.1 million, or $(0.57) per diluted share, for the fourth quarter of 2008. Adjustments related to the valuation of the conversion terms of the Company’s convertible subordinated notes issued in March 2007 resulted in financial expense of $594,000 in the quarter ended December 31, 2009 and $453,000 in the quarter ended September 30, 2009 and financial income of $1.3 million in the quarter ended December 31, Revenues for the year ended December 31, 2009 were $12.7 million compared to $17.3 million for the year ended December 31, 2008. Net loss for the year ended
